Citation Nr: 1625283	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-17 924	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

E. T. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954.  He had combat service in the Korean War and was awarded the Combat Infantry Badge, Korean Service Medal, and the Bronze star.  He died in November 2007 and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the New York, New York, Regional Office (RO) that continued an initial assignment of 50 percent disability rating for service-connected PTSD and an October 2000 rating decision that denied a TDIU rating.  

The Board remanded the case in November 2004, in part, to obtain the Veteran's service treatment records (STRs), Social Security Administration (SSA) records.  

Thereafter, an August 2005 Board decision denied an increased rating for PTSD, the Veteran's only service-connected disorder, and denied a TDIU rating. 

The Veteran appealed the August 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court) which rendered a July 2007 Memorandum Decision vacating the 2005 Board decision and remanding the case to the Board.  

Thereafter, the Board was notified that the Veteran died in November 2007 and, thus, dismissed the appeal in a December 2007 Board decision.  

The appellant, the Veteran's surviving spouse, filed VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, i.e., service connection for the cause of the Veteran's death and to compensation for a rating in excess of 50 percent for PTSD and a TDIU rating.  She has perfected an appeal from an August 2010 rating decision which denied the claims by filing a Notice of Disagreement (NOD in August 2011 and after an April 2013 Statement of the Case (SOC), by filing VA Form 9 in June 2013.  

The appellant is substituted as the Veteran for the purpose of pursuing his appeals as to a rating in excess of 50 percent for PTSD and to a TDIU rating.  See 38 C.F.R. § 20.2, 20.102(b).  

A Board hearing was held in Washington, D.C. in April 2016 before the undersigned Veterans Law Judge (VLJ) and a transcript thereof is on file.  At that hearing testimony was taken from E. T., a licensed psychologist and certified rehabilitation counselor, but only as to the issues of entitlement to a rating in excess of 50 percent for PTSD and to a TDIU rating; no testimony or documents were offered in support of the claim for service connection for the cause of the Veteran's death.  Also at that hearing, a report from E.T., dated March 4, 2016, was submitted into evidence.  Later in April 2016 the appellant, by her attorney, waived initial RO consideration of any additionally submitted evidence.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran died in November 2007 due to cardiopulmonary arrest due to or as a consequence of septic shock of 2 days duration, due to or as a consequence of an intestinal perforation of 3 months duration; and at the time of the Veteran's death his only service-connected disability was PTSD.  

2.  The Veteran's fatal intestinal perforation and septic shock were not incurred or aggravated during service, and no chronic organic disease manifested within one year of termination of his service, and the fatal intestinal perforation and septic shock were not causally related to an incident of service nor were they caused or aggravated by service-connected PTSD.  

3.  The Veteran did not have any disability of service origin or related to his service-connected PTSD that contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to it; and he died prior to being service-connected for PTSD for a period of 10 years. 

4.  The evidence is evenly balanced as to whether symptoms of PTSD most nearly approximated occupational and social impairment with deficiencies in most areas, but they did not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The Veteran's terminal intestinal perforation and septic shock were not due to injury or organic disease incurred in or aggravated by active service or which manifested to a compensable degree within one year after service, and so may not be presumed to have been so incurred, and were not proximately due to or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2015).  

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for no more than a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCA) imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by to the Veteran in January 2002 and to the appellant in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, 

VA obtained all identified treatment records, including the SSA records and available service treatment records (STRs) as instructed in the November 2004 Board remand. Moreover, there is no indication that any other records exist that should be requested, or that any pertinent evidence was not received.  As noted in the Board's September 2005 decision, the Veteran VA Form 21-4138, Statement in Support of Claim, in January 2004 that all of his PTSD treatment had been provided by the Albany and Plattsburgh VA Medical Centers (VAMCs), and these records were among those obtained by the RO.  Since then additional VA treatment records are now a part of the Veteran's electronic claim file.  The appellant has not identified any pertinent evidence that remains outstanding.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the 2016 hearing focused on the elements necessary for substantiations of the claims for an increased rating and a TDIU rating, although no testimony was set forth as to the claim for service connection for the cause of the Veteran's death.  Although the appellant did not testify, the appellant's attorney, via questioning of the witness, a licensed psychologist and certified rehabilitation counselor, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the appellant nor her attorney have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board notes that in the Courts July 2007 decision it was determined that there was evidence that there may have been a worsening of the severity of the Veteran's service-connected PTSD, such that the Board should have provided the Veteran an up-to-date VA psychiatric rating examination prior to reaching a decision on the merits of the increased rating claim.  However, and unfortunately, the Veteran died in November 2007 prior to VA's having had an opportunity to arrange for a VA psychiatric rating examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Cause of Death

In a claim of service connection for the cause of the Veteran's death, i.e., Dependency and Indemnity Compensation (DIC), evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. § 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  

DIC is also awarded if the veteran's death can be service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is, service connection for the cause of the Veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that a fatal disease or injury was actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to a veteran's death, was either the principal or a contributory cause of death.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection for the cause of a veteran's death, due to a cause not already service-connected, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection is also possible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as cardiovascular disease, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service. This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disability that is proximately due to or the result of a service-connected disorder shall be service-connected; also service connection will also be granted for aggravation of a non-service-connected condition by a service-connected disorder, although compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially, or materially, to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b). 

To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service connected disability casually shared in producing death; rather, a causal connection must be shown.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran died in November 2007 due to cardiopulmonary arrest of several minutes duration due to or as a consequence of septic shock of 2 days duration, due to or as a consequence of an intestinal perforation of 3 months duration.  At the time of the Veteran's death his only service-connected disability was PTSD.  

The Board must initially note that the description on the Veteran's death certificate of the immediate cause of the Veteran's death being cardiopulmonary arrest is clearly intended to describe the terminal event, i.e., the Veteran's heart stopped beating and he stopped breathing.  It does not describe any cardiac or pulmonary disease as being involved in the Veteran's death.  The evidence of record does not suggest (nor does the appellant advance a theory suggesting) that the Veteran's fatal intestinal perforation or septic shock was related to his active service.  

There is no evidence that the Veteran had an intestinal perforation and or any septic shock during active service, and it is not contended otherwise.  Likewise, it is neither shown nor contended that a chronic organic disease, including any gastrointestinal disease, which was incurred or aggravated during the Veteran's military service or which manifested within one year of termination of his service in November 1954 that might have in some undescribed manner caused a perforated intestine or septic shock.  Similarly, it is neither shown nor contended that the fatal intestinal perforation and septic shock were causally related to or aggravated by the Veteran's service-connected PTSD.  In other words, no theory has been set forth in this case which suggests any method or means by which the Veteran's death was in any way related to his military service or to his service-connected PTSD.  

Essentially, there is no means by which to link the cause of the Veteran's death to his military service or his service-connected PTSD.  Moreover, there is no further line of inquiry for so doing.  

Lastly, VA will pay DIC benefits pursuant to 38 U.S.C. § 1318 if a veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed:  1) the veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22(a)(2)(i).  

In this regard, following a severely disabling stroke in 1993, the Veteran filed a claim in December 1994 for VA pension benefits, listing only his disabling stroke and gall bladder problems as being disabling.  By letter later that month he was notified that his claim was denied because of excessive income.  He reapplied for pension benefits in August 1999 and a rating decision in September 1999 granted VA pension benefits as well as entitlement to special monthly compensation (SMC) based on need for aid and attendance (A&A).  

The Veteran's claim for service connection for PTSD, and in fact his first claim for service connection for any disability, was received on March 9, 2000.  A July 2000 rating decision granted service connection for PTSD and assigned an initial disability rating of 50 percent, all effective March 9, 2000, date of receipt of the claim for service connection.  The Veteran never filed any other claim for service connection for any disability during his lifetime.  

The evidence is undisputed that the Veteran was never a prisoner-of-war and that he had not been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death.  Likewise, he was not receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death.  Significantly, the Veteran did not appeal the March 9, 2000, effective date for the grant of service connection for PTSD nor is it contended that he had done so.  Likewise, during his lifetime he had never alleged that there was clear and unmistakable error (CUE) in the July 2000 rating decision in setting March 9, 2000, as the proper effective date for the grant of service connection for PTSD.  Thus, even assuming that a 100 percent schedular rating were awarded or a TDIU rating were awarded, it would not be assigned an effective date such that a 100 percent schedular rating or a TDIU rating could possibly have been in effect prior to March 9, 2000, and, so, could not have been in effect for the 10 years preceding the Veteran's death.  As such, there is no basis for a grant of DIC under 38 U.S.C.A. § 1318.  

In light of the foregoing, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the claim for service connection for the cause of the Veteran's death must be denied.  

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  

A GAF score of 81 to 90 indicates that the examinee has no symptoms or minimal symptoms (e.g., mild anxiety before an examination), good functioning in all areas, is interested and involved in a wide range of activities, socially effective, is generally satisfied with life, and has no more than everyday problems or concerns (e.g., an occasional argument with family member).  A GAF score of 71 to 80 indicates that the examinee has, if any symptoms are present, symptoms which are transient or expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) but no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed, avoids friends, neglects family, and is unable to work).  

A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or is unable to function in almost all areas of life (e.g., stays in bed all day, no job, home, or friends).  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting his or her self or other (e.g., suicide attempts without clear expectation of death, frequently violent, manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or has gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of from 1 to 10 indicates that the examinee is in persistent danger of severely hurting self or others (e.g., recurrent violence) or has a persistent inability to maintain minimal personal hygiene or has serious suicidal act with clear expectation of death.  

However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Background

VA outpatient treatment (VAOPT) records show that in July 1999 noted that the Veteran wanted to go back to work (following his stroke) because he was bored.  He complained of trouble sleeping and a worsening of his ability to concentrate, especially when reading.  He had trouble developing close friendships.  He was nervous, jumpy, and anxious.  He had nightmares.  

On VA examination in June 2000 it was noted that the Veteran had had a stroke in 1993 with resultant right-sided paralysis.  That same year, his son died in a car accident.  His first mental health treatment had been about 2 years ago.  He had been in a PTSD Group for that period of time.  He had been married for 46 years to the same woman and they had a good relationship.  However, things were more tense since his stroke and the death of their son.  Since then he felt that overall his life had deteriorated.  He had no friends, having become estranged from them over the last 10 years, which predated his stroke.  He stopped leaving his house and was not getting along with a few of his friends.  His stroke had forced him to sell his embroidery business which he had run for 45 years.  

On mental status examination the Veteran was dressed appropriately although somewhat carelessly with fair activities of daily living and hygiene.  He was entirely cooperative and maintained rapport with the examiner.  His affect seemed somewhat anhedonic but congruent with his stated mood, which was depressed.  His speech was slurred from his stroke but he was logical and relevant.  He presented some word finding difficulty, which could be secondary to his stroke.  His remote memory was intact, although he complained of low concentration, which impaired his recent encoding capacity and memory.  He was fully oriented.  He did not appear to have any thought disorder.  Although he was more irritable, he did not have impulse control problems.  He complained of being tearful and sad about many different things, including the Korean War and his son's death.  He was also anxious.  He had had poor sleep for many years, with a pattern of sleeping an hour and awakening throughout the night.  However, it was noted that he had sleep apnea which would interfere with his sleep.  He had war related nightmares about twice monthly.  He had suicidal ideation but no plans and he was not sure about any such intent.  He denied homicidal ideations.  

The examiner commented that the Veteran was definitely socially isolated, which had persisted and become worse because he could not work and, thus, had some feelings of detachment from others.  He continued to have difficulty sleeping, was irritable, and expressed a great deal of difficulty concentrating.  The diagnosis was mild PTSD with exacerbation secondary to his stroke and his son's death.  His GAF score was 55.  

In February 2001 a VA Readjustment Counseling Therapist of a Vet Center reported that the Veteran's waking moments had been severely invaded by intrusive thoughts of memories of Korea.  He had run his own business because it was hard being around a lot of people, until his stroke.  It was stated that the Veteran was unemployable because of medical reasons that could have been triggered by his "War" memories and a feeling of isolation with no one to share his thoughts and feelings.  He had daily symptoms of nervousness, anxiety, nightmares, intrusive thoughts, frustration, isolation and avoidance, sleeplessness, irritability, exaggerated startle response, depression, emotional numbing, and re-experiencing of events from Korea.  

On VA examination in January 2002 by the same examiner that conducted the examination in 2000 it was noted that the Veteran was not taking anti-depressants but did take medication to help him sleep.  It was reported that since the Korean War the Veteran had no friends.  He felt that his only acquaintances were the members of his treatment group which he used to attend and would likely resume next week at a Vets Center.  In operating his business prior to his stroke, he got along with his workers and customers.  He had been totally disabled since his 1993 stroke and had been unable to work since then.  

On mental status examination the Veteran was appropriately dressed with fair activities of daily living and hygiene.  He was entirely cooperative and maintained rapport with the examiner.  His mood was dysphoric.  He stated that he was moody, and reported being sad.  He felt that since his stroke he could not watch a sad movie without crying.  His speech was spontaneous, logical, and relevant.  His remote memory was maintained.  He had word finding difficulty and stated that he did forget quite a bit from one moment to the next.  There was no indication of a thought disorder or delusions.  He was fully oriented.  There was no impulse control problem.  He was depressed, with some anxiety.  He had difficulty sleeping, although his appetite was well maintained.  He was not suicidal, although immediately after his 1993 stroke he had felt suicidal.  He had no homicidal ideation.  

The examiner commented that the Veteran had recurrent intrusive recollections of events in Korea and distressing dreams.  He made efforts to avoid these thoughts and feelings and to avoid situations which might trigger memories of Korea.  He was extremely socially isolated and had diminished interests in activities which predated his stroke.  His detachment from others also became apparent upon his return from Korea and had persisted throughout his adult life.  He had difficulty with sleep, was irritable, and had difficulty concentrating.  He was also hypervigilant and was quite concerned fi someone was behind him.  He had an exaggerated startle response.  It was noted that the Veteran felt that his symptoms were worse and had progressively worsened since his stroke and the loss of his son.  He also had financial problems and, overall, his depression as well as symptoms of PTSD with more recurrence of memories had occurred, since he was not occupied through work.  The diagnosis was PTSD with moderate symptoms, with further exacerbation of symptoms since the last examination, secondary to multiple stressors.  His GAF score was 49, which was the score in the past year.  

VA clinical records show that in August 2002 the Veteran was given a GAF score of 35.  At that time, on mental status examination, the Veteran was cooperative and his affect was appropriate.  His mood was depressed.  His thought process was circumstantial.  He had persecutory delusions.  He had no suicidal ideation.  He was sometimes disoriented as to time.  

In March 2003 a VA Clinical Social Worker wrote in support of increasing the Veteran's current disability rating of 50 percent because of a recent exacerbation of symptoms requiring medication for the first time.  Because of depression, sleep disorder, ruminating thought were felt to be worsening, the Veteran had sought out treatment.  He had been seen at a Vet Center for about 2 years.  His symptoms of increased irritability, further self isolation, difficultly concentrating, sleep disorder, nightmares, and depression had caused a profound effect on his own state of mind, and had also heavily affected his family life.  Prior to August 2002 he had not received medication for PTSD.  While a January 2002 clinical note indicated that he was given sleep medication, the only apparent medication was Gabapentin which was prescribed for pain.  In October 2002 he was prescribed medication by a physician for intrusive thoughts and nightmare, and medication for sleeping.  His had been monitored and his sleep medication had been increased in December 2002.  He was incapable of employment due to his poor physical health.  This combined with his steady decline in emotional health, as shown by his need for medication for PTSD symptoms and sleep disorder, in the opinion of the Clinical Social Worker, warranted an increased disability rating.  Treatment plans included an effort to encourage the Veteran to attend minimum of monthly supportive counseling to address his social isolation and monitor his medications.  

In May 2003 the VA Clinical Social Worker again wrote in support of awarding a higher disability rating.  

A May 2003 VAOPT record noted that the Veteran reported having an increase in his PTSD symptoms and insomnia.  His medication had been recently increased and was now to be increased again.  An August 2003 report indicated that the Veteran was having good results with medication.  

VAOPT records show that in July and August 2003 the Veteran reported having had some improvement due to a recent change in his medications, and in August 2003 he reported that he was not as sad and depressed.  In December 2003 he felt that an increase in dosage of his anti-depressant medication might be helpful.  Otherwise, he had few complaints except for occasional sleepless nights.  

The Veteran submitted in support of his claim several letters from a VA clinical Social Worker who had treated him, including letters dated August 2003 and October 2004.  The clinical social worker advocated for a higher than 50 percent rating for the veteran's PTSD.  In the August 2003 letter, the Clinical Social Worker stated that the Veteran was significantly more depressed and taking medication that was helping alleviate his PTSD symptoms.  However, it was reported that the Veteran had had a recent exacerbation of his PTSD symptoms requiring medication for the first time.  In the October 2004 letter, the Clinical Social Worker quoted from the January 2002 VA examination, noting the decrease in the GAF score.  He also reviewed the medical literature, including that showing the link between PTSD and physical problems, and noted the Veteran's many physical ailments, his sleep disorder, and his depression.  He also noted the Veteran's obsessive watching of news about the Iraq War.  

VAOPTs show that in May 2004 a social worker reported that a physician had been unable to offer a definitive connection between the Veteran's emotional health and his physical health.  It was reported that the psychologist that had conducted the January 2002 examination had noted that the Veteran was extremely socially isolated and had diminished interest in activities, which predated his stroke.  His detachment from others became apparent after he returned from Korea and persisted throughout his adult life.  He had had difficulty with sleep, was irritable, had difficulty concentrating, and was hypervigilant.  He would be quite concerned if someone was behind him, and had an exaggerated startle response.  He felt that his symptoms had progressively worsened since his stroke and the death of his son.  He had financial problems and depression, as well as symptoms of PTSD, with more recurrence of intrusive memories because he was not occupied through working.  The diagnosis was chronic PTSD with moderate symptoms, and exacerbation of symptoms since the last examination secondary to multiple stressors.  His GAF score was 49, and in the past year it had been 49.  

VA treatment records from August 2005 to June 2007 reflect that the Veteran was seen for treatment or evaluation of his hypertension, diabetes, diabetic neuropathy, macular degeneration, and rheumatoid arthritis as well as PTSD.  

In August 2005 it was noted that the Veteran had been seen several times for medication review for those issues of depression and anxiety related to his PTSD.  The Veteran discussed his fear of approaching winter months, the social isolation of he and his wife, and difficulty traveling.  With respect to his response to treatment it was reported that he had been limited due to other health concerns and long standing psychosocial issues.  Their son had died several years ago, and family support was limited to one cousin living in New Jersey.  Despite several conversations over the years as to moving closer to a more supportive environment than the current very isolated area in which they lived, the Veteran and his wife deferred such a discussion.  The Veteran was dependent on his wife, and she, herself, was quite depressed and had multiple physical issues.  His medications were reviewed.  

In September 2005 a clinical social worker noted that the Veteran's mood was a little bit down but it was not clear whether it was due to depression that he had had over the years or if it was related to his stroke; but it was most likely a combination of both.  The Veteran was to be followed-p and provide psychotherapy services.  

An October 2005 VAOPT shows that the Veteran and his wife discussed some of the coping difficulties he had experienced, including having nightmare of combat situations in Korea.  He had some repetitive nightmares of being in a foxhole and reaching for weapons in order to protect himself from the enemy.  He spoke of an incident when a drunken serviceman had put a knife to his throat.  He also spoke at length about combat patrols and having had to deal with sniper fire.  He had also seen death around him, including seeing a friend blown up.  He reported having had difficulty coping with these things, and he thought about them on a daily basis.  As well, he still experienced a startle response.  In October 2006 the Veteran was oriented.  He sat quietly in his wheelchair.  A January 2007 VAOPT shows that he was alert and oriented, and responded appropriately.  He maintained eye contact.  An April 2007 VAOPT record reflects that the Veteran denied having depression or any difficulties with PTSD.  On examination he was oriented and in no acute distress.  His speech was garbled.  

At the April 2016 hearing in Washington, D.C., E. T., a licensed psychologist and certified rehabilitation counselor, provided testimony that, essentially, synopsized her March 2016 evaluation report.  The evaluation was conducted after the Veteran's death.  The Veteran's wife had been interviewed and the Veteran's complete VA medical records had also been reviewed.  She had provided thousands of evaluations in SSA disability cases from 1976 to 2011.  She testified that after the Veteran's return from military service he had worked for a short period of time with an embroidery company but eventually left that work and was self-employed as an embroiderer until he stopped working in1993.  Page 8 of the transcript.  He had stopped working due to a stroke.  His wife had indicated that following service he had been short-tempered, much quieter, and had difficulty sleeping.  For a while he hands had shook such that he could not drive a car but this had eventually resolved.  He had been a workaholic and had not really interacted with others.  He had started going to VA in the 1990s.  E.T. reported that those early VA records did not contain any GAF scores, and the first was in June 2000 when he had a GAF score of 55 and the diagnosis was mild PTSD with exacerbation, secondary to a stroke and his son's 1993 death.  E.T. reported that in her experience when persons had major health issues, it could exacerbate psychological issues, such as those which the Veteran had at that time.  In her opinion, a GAF score of 55 wound not indicate mild impairment but would be moderate.  Page 9.  

E. T. also testified that records revealed that in February 2001 the Veteran had nervousness, anxiety, nightmares, intrusive thoughts, frustration, isolation, avoidance, sleeplessness, irritability, exaggerated startle response, and depression.  At that time the GAF score was 49 which indicated serious symptoms, contrary to the physician's assessment in February 2001 of moderate symptomatology.  However, another clinical record in February 2001, while not reporting a GAF score, indicated that the Veteran's chronic PTSD was severe.  Page 10.  This was consistent with a GAF score in the 40s.  In fact, the records in 2002 reflect a GAF score of 35, and another record n 2004 reflected a GAF score of 49, and two months later there was a GAF score of 36.  Thus, the Veteran's GAF scores ranged from the 30s to the 50, with more such scores being in the 40s, which in the opinion of E.T. indicated serious symptoms, which would warrant a 70 percent disability rating.  Page 11.  This would encompass occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to a variety of symptoms.  Page 11.  Further, E.T. testified that the Veteran had many, although not all, of the symptoms listed for a 70 percent rating.  He had near continuous depression and was on medication the whole time.  E.T. also testified that she was aware of the symptoms and level of impairment encompassed in a 50 percent rating but she was of the opinion that the Veteran's case was characteristic of a 70 percent rating.  Page 12.  This was based on his symptoms and GAF scores.  Page 13. 

E. T. also testified that while there was some waxing and waning of the Veteran's symptoms, from March 2000 until his November 2007 death his symptoms were essentially consistent, and alone would have rendered him totally disabled and unemployable.  Page 13.  The attorney stated that the Veteran had stopped working in 1993 due to a stroke but that at that time his PTSD symptoms became worse because he was no longer working.  E. T. testified that the Veteran had thrown himself into his work had been therapeutic and had allowed to cope with moderate or moderately severe PTSD symptoms until he had become unable to work.  Thereafter, i.e., after his stroke, his PTSD symptoms increased to the point that he was precluded from working.  E. T. reported that the Veteran had not run a big operation; rather, it was run primarily by himself and his family, and maybe one employee.  Page 14.  

E. T. further testified that the Veteran's marriage has lasted because of the willingness of his wife to tolerate his symptoms, even though it had been difficult on her part.  Page 15.  She opined that due solely to PTSD the Veteran was totally disabled and individually unemployable from March 2000 until his death.  Page 16.  

Analysis

In the Court's July 2007 memorandum decision it was stated that for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411: 

the key phrases are: "most areas," "such as," and "such symptoms as."  Id.  "Most areas" denotes that in determining occupational and social impairment there need not be deficiencies in all areas simply a majority.  While the definition, "such as" means "for example" or "like or similar to."  Mauehan v. Principi, 16 Vet. App. 436, 442 (2002).  As a result, the list of areas and symptoms are not exhaustive, but rather serve as an example to guide the Board.  Id.  

The Court also stated that: 

looking at construction, "areas" are talked about prior to "symptoms."  38 C.F.R. § 4.130.  This indicates that the evaluation is to be based on the effects of symptoms rather than the [mere] presence of symptoms.  Mauerhan, 16 Vet. App. at 443 [and that] [t]he regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms ... The number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70% disability rating, than [sic] that rating would be properly assigned.  Mauerhan, 16 Vet. App. at 443.  

The Court further explained that the Veteran's difficulty with family could not simply be dismissed by finding that he did not have an inability to establish relationships as required for a 70 percent rating because the regulation does not state at any point that an individual must have an inability to establish relationships; rather the person must have occupational and social impairment, with deficiencies in most areas.  Thus, for a 70 percent rating, a veteran must have deficiencies but that does not "graduate" to a level of a complete inability, for example complete inability to establish relationships.  

With the foregoing in mind, and in light of the March 2016 report and the April 2016 testimony of E. T., the Board finds that the evidence is in approximate balance as to whether the Veteran's service-connected PTSD warranted either a 50 percent or a 70 percent disability rating.  Of particular significance is that the Veteran required medication, had near continuous depression, and had impaired impulse control with irritability.  Neither the characterization of the severity of the PTSD by VA examiners or by E.T. is controlling, nor are the GAF scores alone.  However, the Board is persuaded that the symptoms displayed by the Veteran, as corroborated by his GAF scores, establish that despite some fluctuation in the severity since service connection was granted for PTSD it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and, as such, warranted a 70 percent disability rating. 

However, despite the testimony of E.T. that PTSD rendered the Veteran unemployable, the Board finds that his PTSD simply did not even begin to approximate the level of severity encompassed by a 100 percent schedular rating.  

The evidence does show that while for a short time after his stroke he had some passive suicidal ideation, the Veteran did not have suicidal preoccupation and had never made any suicide attempts.  He was not a danger to himself or to others at any time.  Other than a single occasion in August 2002, when his GAF score was 35, he had circumstantiality of his thought processes and persecutory delusions, and was sometimes disoriented as to time; but, even then he had no suicidal ideation.  The evidence clearly shows that he was not consistently disoriented as to time or place; did not persistently have either delusions or hallucinations; did not engage in grossly inappropriate behavior; was not a persistent danger of hurting self or others; and was not intermittently unable to perform activities of daily living, e.g., maintenance of personal hygiene.  Further, he did not have, nor is it contended that he had memory loss for names of close relatives, own occupation, or own name.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating.  

Moreover, with the Court's instructions in mind, the Board finds that the service-connected PTSD did not cause total occupational and social impairment.  As to this, the evidence shows that the Veteran was somewhat isolated but he was not completely isolated from others.  In fact, part of his isolation was due to the geographic remoteness or location of his home.  Similarly, the evidence does not even suggest that the Veteran's PTSD was of such severity as to cause total occupational impairment.  

Accordingly, the Board finds that with the favorable resolution of doubt in favor of the appellant, a schedular rating of no more than 70 percent was warranted from the time of the original grant of service connection for PTSD until his death.  

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned and that awarded herein based on more significant functional impairment.  As cited above, and as noted by the Court, the symptom list for rating service-connected psychiatric disabilities is not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As noted above, the schedular rating criteria refer to symptoms "such as" those listed as well as the overall level of impairment caused by these symptoms.  This language is broad enough to encompass all of the symptoms indicated in the lay and medical evidence discussed above.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1). 

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected PTSD has not been no more than 70 percent disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); and that a disability rating in excess of 70 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of any increased rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service connection for the cause of the Veteran's death is denied.  

A disability rating of no more than 70 percent for PTSD is granted, subject to applicable law and regulations governing the award of monetary benefits.  


REMAND

A TDIU may be assigned where, without regard to advancing age, the schedular rating is less than total, and the veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a).  

In this case, by this decision, the Veteran meets the scheduler requirements under 38 C.F.R. § 4.16(a).  Because the Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

Implicit in the October 2000 rating decision which denied a TDIU rating was the fact that the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).  However, in light of the grant of a 70 percent disability rating for the Veteran's service-connected PTSD, thus meeting the requirements of 38 C.F.R. § 4.16(a), the AOJ should be given an opportunity to readjudicate the claim for a TDIU rating in light of this grant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should readjudicate the claim for a TDIU rating in light of the grant of a 70 percent schedular rating for PTSD.  

2.  In doing so, the appellant and her attorney may submit additional evidence and argument, if they so wish.  

3.  If the claim for a TDIU rating remains denied, the AOJ should issue a supplemental statement of the case (SSOC) and provide the appellant and her attorney the opportunity to respond thereto, at their option.  

Then, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


